DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicant has filed the necessary terminal disclaimer with respect to US 10,567,228.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Juan Rossi via electronic message on 9/2/2021.
Claims 1, 8, and 15 are amended.

1. (Amended) A system to perform a network assurance check of a configuration in a fabric, the system comprising: 
at least one memory configured to store data; and at least one processor operable to execute instructions associated with the data, wherein the instructions  when executed by the at least one processor, cause the at least one processor to: 
populate a routing domain container with at least one of a plurality of logic models representing device-specific portions of a global logic model that represents network-wide configurations, a plurality of local software models generated based on the plurality of logical models, and a plurality of hardware models comprising hardware configuration generation [[,]] ; and 
wherein an access profile facilitates the deployment of application endpoint groups to respective ports; and
wherein the fabric comprising spines and leafs automatically assign virtual local area network identifiers (VLAN IDs) from VLAN pools;
determine whether a contract exists between any logical group in the routing domain container and a logical group that is not in the routing domain container to yield a determination; and
when the contract is determined to exist in the routing domain container, determine whether a configuration conflict exists between at least one logical group in the routing domain container and the logical group that is not in the routing domain container.



8. (Amended) A method to perform a network assurance check of proper deployment of a configuration in a fabric, the method comprising: 
populating a routing domain container with at least one of a plurality of logic models representing device-specific portions of a global logic model that represents network-wide configurations, a plurality of local software models generated based on the plurality of logical models, and a plurality of hardware models comprising hardware configuration generation [[,]] ; and 
wherein an access profile facilitates the deployment of application endpoint groups to respective ports; and
wherein the fabric comprising spines and leafs automatically assign virtual local area network identifiers (VLAN IDs) from VLAN pools;
determining whether a contract exists between any logical group in the routing domain container and a logical group that is not in the routing domain container to yield a determination; and
when the contract is determined to exist in the routing domain container, determine whether a configuration conflict exists between at least one logical group in the routing domain container and the logical group that is not in the routing domain container.
	
15. (Amended) At least one non-transitory computer readable medium storing instructions which, when executed by a processor, cause the processor to: 
populate a routing domain container with at least one of a plurality of logic models representing device-specific portions of a global logic model that represents network-wide configurations, a plurality of local software models generated based on the plurality of logical models, and a plurality of hardware models comprising hardware configuration generation based on the plurality of local software models, the routing domain container comprising a data structure corresponding to a routing domain in the global logical model [[,]] ; and 
wherein an access profile facilitates the deployment of application endpoint groups to respective ports; and
wherein a fabric comprising spines and leafs automatically assign virtual local area network identifiers (VLAN IDs) from VLAN pools;
determine whether a contract exists between any logical group in the routing domain container and a logical group that is not in the routing domain container to yield a determination; and
when the contract is determined to exist in the routing domain container, determine whether a configuration conflict exists between at least one logical group in the routing domain container and the logical group that is not in the routing domain container.


Allowable Subject Matter

Claims 1-20 are allowed.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)




Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449